 

Exhibit 10.1



PATENT PROPERTIES, INC.

 

AMENDED AND RESTATED

 

LONG-TERM INCENTIVE PLAN

 

ARTICLE I

ESTABLISHMENT, PURPOSE AND TYPES OF AWARDS

 

Patent Properties, Inc., a Delaware corporation (the “Company”), hereby amends
and restates the Patent Properties, Inc. 2006 Long-Term Incentive Plan
originally effective December 5, 2006 (the “2006 Plan”) and hereby amended and
restated effective March 2, 2015 (the “Plan”). The general purposes of the Plan
are to promote the long-term financial interest of the Company, including growth
in the value of the Company’s equity and enhancement of long-term stockholder
return, by: (i) attracting and retaining persons eligible to participate in the
Plan; (ii) motivating Plan participants, by means of appropriate incentives, to
achieve long-range goals; (iii) providing incentive compensation opportunities
that are competitive with those of other similar companies; and (iv) further
aligning Plan participants’ interests with those of other stockholders of the
Company through compensation that is based on the Company’s Common Stock, as
defined below. As of the effective date of this Plan, no further shares of
Common Stock shall be issued under the 2006 Plan and any shares of Common Stock
then available for issuance under such prior plan shall be included in the
shares of Common Stock available for issuance pursuant to this Plan as provided
in Article 4 hereof.

 

ARTICLE II

DEFINITIONS

 

Under the Plan, except where the context otherwise indicates, the following
definitions apply:

 

2.1 “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, subsidiaries, joint ventures, limited liability
companies, and partnerships), as determined by the Committee.

 

2.2 “Award” means any stock Option, Stock Appreciation Right, Stock Award,
Restricted Stock Unit, Performance Award, or other awards relating to the Common
Stock or other securities of the Company granted pursuant to the provisions of
the Plan.

 

2.3 “Board” means the Board of Directors of the Company.

 

2.4 “Change in Control” shall be deemed to have occurred if: (1) a tender offer
(or series of related offers) shall be made and consummated for the ownership of
50% or more of the outstanding voting securities of the Company, unless as a
result of such tender offer more than 50% of the outstanding voting securities
of the surviving or resulting corporation shall be owned in the aggregate by the
stockholders of the Company (as of the time immediately prior to the
commencement of such offer), any employee benefit plan of the Company, or an
Affiliate; (2) the Company shall be merged or consolidated with another
corporation, unless as a result of such merger or consolidation more than 50% of
the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Company (as of the
time immediately prior to such transaction), any employee benefit plan of the
Company or its Affiliates; (3) the Company shall sell substantially all of its
assets to another corporation that is not wholly owned by the Company, unless as
a result of such sale more than 50% of such assets shall be owned in the
aggregate by the stockholders of the Company (as of the time immediately prior
to such transaction), any employee benefit plan of the Company, or an Affiliate;
or (4) a Person (as defined below) shall acquire 50% or more of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially or
of record), unless as a result of such acquisition more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to the first acquisition of such securities by such Person),
any employee benefit plan of the Company, or an Affiliate. For purposes of this
definition of “Change in Control,” ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the
Exchange Act. In addition, for such purposes, “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof; however, a Person shall not include (A) the Company or
any Affiliate; (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Affiliate; (C) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
(D) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportion as their ownership of stock of the
Company.

 



1

 

 

2.5 “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder. A reference to any provision of the Code
shall include reference to any successor provision of the Code.

 

2.6 “Committee” means the Compensation Committee of the Board, which shall
consist of two or more directors who are “Non-Employee Directors” (as such term
is defined in Rule 16b-3) and “Outside Directors” (as such term is defined in
Section 162(m) of the Code) serving at the pleasure of the Board.

 

2.7 “Common Stock” means shares of common stock, par value of $0.001 per share,
of the Company.

 

2.8 “Disability” shall have the meaning given to such term under Section 7.8.

 

2.9 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto.

 

2.10 “Fair Market Value” means, the closing price of publicly traded shares of
Common Stock on the principal securities exchange on which shares of Common
Stock are listed (if the shares of Common Stock are so listed), on the business
day immediately prior to the grant, exercise or the determination of certain
withholding tax obligations, as the case may be, if not so listed or regularly
quoted, the mean between the closing bid and asked prices of publicly traded
shares of Common Stock in the over-the-counter market, on the business day
immediately prior to the grant, exercise or the determination of certain
withholding tax obligations, as the case may be, or, if such bid and asked
prices shall not be available, as reported by any nationally recognized
quotation service selected by the Company, on the business day immediately prior
to the grant, exercise or the determination of certain withholding tax
obligations, as the case may be. If the shares of Common Stock are not quoted or
listed as set forth above, Fair Market Value shall be determined by the Board in
good faith by any fair and reasonable means (which means may be set forth with
greater specificity in the applicable Grant Agreement). The Fair Market Value of
property other than shares of Common Stock shall be determined by the Board in
good faith by any fair and reasonable means consistent with the requirements of
applicable law.

 



2

 

 

2.11 “Grant Agreement” means a written or electronic document memorializing the
terms and conditions of an Award granted pursuant to the provisions of the Plan.

 

2.12 “Incentive Stock Option” means an Option that is intended to qualify as an
incentive stock option and conforms to the applicable provisions of Section 422
of the Code.

 

2.13 “Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option or which is designated as an Incentive Stock Option but does not or
ceases at any point in time to meet the applicable requirements of Section 422
of the Code.

 

2.14 “Normal Retirement” and “Early Retirement” shall have the meaning given to
such terms under Section 7.8.

 

2.15 “Option” means a right to purchase shares of Common Stock at a specified
exercise price, granted under Section 6.1 of the Plan.

 

2.16 Performance Award shall mean an Award granted under Section 6.5 of the
Plan.

 

2.17 Restricted Stock Unit shall mean an Award granted under Section 6.4 of the
Plan

 

2.18 Stock Appreciation Rights” or “SAR” shall mean a stock appreciation right
granted under Section 6.2 of the Plan.

 

2.19 “Stock Award” shall mean an Award granted under Section 6.3 of the Plan.

 

ARTICLE III

ADMINISTRATION

 

3.1 Administration of the Plan. The Plan shall be administered by the Committee.

 

3.2 Powers of the Committee. The Committee shall have all the powers vested in
it by the terms of the Plan, such powers to include authority, in its sole and
absolute discretion, to grant Awards under the Plan, prescribe Grant Agreements
evidencing such Awards and establish programs for granting Awards. Subject to
compliance with all applicable laws, action by the Committee shall require the
consent of a majority of the members of the Committee, expressed either orally
at a meeting of the Committee or in writing in the absence of a meeting.

 



3

 

 

The Committee shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to: (1) determine the eligible persons to whom, and
the time or times at which Awards shall be granted; (2) determine the types of
Awards to be granted, including determining which Options under the Plan shall
be Incentive Stock Options and which shall be Non-Qualified Stock Options; (3)
determine the number of shares of Common Stock to be covered by or used for
reference purposes for each Award; (4) impose such terms, limitations,
restrictions and conditions upon any such Award as the Committee shall deem
appropriate; (5) subject to the limitations of Sections 6.1(c) and 6.2(b) of the
Plan, modify, amend, extend or renew outstanding Awards, or accept the surrender
of outstanding Awards and substitute new Awards (provided however, that, except
as otherwise specifically provided under the Plan, any modification that would
materially adversely affect any outstanding Award shall not be made without the
consent of the holder); (6) accelerate or otherwise change the time in which an
Award may be exercised or becomes payable and to waive or accelerate the lapse,
in whole or in part, of any restriction or condition with respect to such Award,
including, but not limited to, any restriction or condition with respect to the
vesting or exercisability of an Award following termination of any grantee’s
employment or other relationship with the Company; provided, however, that no
such waiver or acceleration of lapse restrictions shall (i) be allowed with
regard to a “deferral of compensation” within the meaning of Code Section 409A,
except as otherwise permitted under such Code section, or (ii) be made with
respect to a performance-based stock Award granted to an executive officer of
the Company if such waiver or acceleration is inconsistent with Code Section
162(m); (7) permit the withholding by the Company of shares of Common Stock from
shares of Common Stock otherwise to be received by a participant in connection
with the exercise of Options and/or the withholding of taxes by such
participant; and (8) establish objectives and conditions, if any, for earning
Awards, including without limitation, the office or position held by the
participant or the participant’s relationship to the Company, the participant’s
degree of responsibility for and contribution to the growth and success of the
Company or any Affiliate, the participant’s length of service, promotions and
potential and determining whether Awards will be paid after the end of a
performance period.

 

The Committee shall have full power and authority, in its sole and absolute
discretion, to administer and interpret the Plan, Grant Agreements and all other
documents relevant to the Plan and Awards issued hereunder, and to adopt and
interpret such rules, regulations, agreements, guidelines and instruments for
the administration of the Plan and for the conduct of its business as the
Committee deems necessary or advisable. Without limiting the foregoing, the
Committee may delegate administrative and ministerial duties to officers or
employees of the Company as the Committee deems necessary or advisable in its
sole and absolute discretion. The Committee may appoint accountants, actuaries,
counsel, advisors and other persons that it deems necessary or desirable in
connection with the administration of the Plan.

 

In the event that for any reason the Committee is unable to act or if the
Committee at the time of any grant, Award or other acquisition under the Plan
does not consist of two or more Non-Employee Directors, or if there shall be no
such Committee, then the Plan shall be administered by the Board, and references
herein to the Committee (except in the proviso to this sentence) shall be deemed
to be references to the Board, and any such grant, Award or other acquisition
may be approved or ratified in any other manner contemplated by subparagraph (d)
of Rule 16b-3; provided, however, that Options granted to the Company’s Chief
Executive Officer or to any of the Company’s other four most highly compensated
officers that are intended to qualify as performance-based compensation under
Section 162(m) of the Code may only be granted by the Committee.

 



4

 

 

3.3 Non-Uniform Determinations. The Committee’s determinations under the Plan
(including, without limitation, determinations of the persons to receive Awards,
the form, amount and timing of such Awards, the terms and provisions of such
Awards and the Grant Agreements evidencing such Awards) need not be uniform and
may be made by the Committee selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.

 

3.4 Limited Liability. To the maximum extent permitted by law, no member of the
Committee shall be liable for any action taken or decision made in good faith
relating to the Plan or any Award hereunder.

 

3.5 Indemnification. To the maximum extent permitted by law and by the Company’s
charter and by-laws, the members of the Committee shall be indemnified by the
Company in respect of all their activities under the Plan.

 

3.6 Effect of Committee’s Decision. All actions taken and decisions and
determinations made by the Committee on all matters relating to the Plan and
Awards issued hereunder pursuant to the powers vested in it hereunder shall be
in the Committee’s sole and absolute discretion and shall be conclusive and
binding on all parties concerned, including the Company, its stockholders, any
participants in the Plan and any other employee, consultant, or director of the
Company, and their respective successors in interest.

 

ARTICLE IV

SHARES AVAILABLE FOR THE PLAN; MAXIMUM AWARDS

 

Subject to adjustments as provided in Section 7.3 of the Plan, the shares of
Common Stock that may be issued with respect to Awards granted under the Plan
shall not exceed an aggregate of 1,979,342 shares of Common Stock, which shall
include any shares of Common Stock previously available for issuance but
unissued under the 2006 Plan. Shares of Common Stock shall be deemed to have
been issued under the Plan solely to the extent actually issued and delivered
pursuant to an Award. Stock Appreciation Rights to be settled in shares of
Common Stock shall be counted in full against the number of shares available for
Award under the Plan, regardless of the number of shares issued upon settlement
of the Stock Appreciation Right. The Company shall reserve such number of shares
for Awards under the Plan, subject to adjustments as provided in Section 7.3 of
the Plan. The shares of Common Stock issued pursuant to the Plan may come from
authorized and unissued shares, treasury shares or shares purchased by the
Company in the open market. If any Award, or portion of an Award, under the Plan
expires or terminates unexercised, becomes unexercisable, is settled in cash
without delivery of shares of Common Stock, or is forfeited or otherwise
terminated as to any shares, or if any shares of Common Stock are repurchased by
the Company in connection with any Award, the shares subject to such Award and
the repurchased shares shall thereafter be available for further Awards under
the Plan except where such reissuance is inconsistent with the provisions of
Section 162(m) of the Code.

 



5

 

 

Subject to adjustments as provided in Section 7.3 of the Plan, the maximum
number of shares of Common Stock subject to Awards of any combination that may
be granted during any calendar year to any one individual under this Plan shall
be limited to 1,000,000 shares (subject to adjustment pursuant to Section 7.3
hereof) and the method of counting such shares shall conform to performance
based compensation under Section 162(m) of the Code.

 

ARTICLE V

PARTICIPATION

 

Participation in the Plan shall be open to all employees, officers and directors
of, and consultants and advisors to, the Company or any Affiliate of the
Company, as may be selected by the Committee from time to time, subject to any
restrictions imposed by applicable law. The Committee may also grant Awards to
individuals in connection with hiring, retention or otherwise, prior to the date
the individual first performs services for the Company or an Affiliate, provided
that such Awards shall not become vested or exercisable prior to the date the
individual first commences performance of such services.

 

ARTICLE VI

AWARDS

 

The Committee, in its sole discretion, establishes the terms of all Awards
granted under the Plan. Awards may be granted individually or in tandem with
other types of Awards. All Awards are subject to the terms and conditions
provided in the Grant Agreement. Subject to any applicable requirements of Code
Section 409A, the Committee may permit or require a recipient of an Award to
defer such individual’s receipt of the payment of cash or the delivery of Common
Stock that would otherwise be due to such individual by virtue of the exercise
of, payment of, or lapse or waiver of restrictions respecting, any Award. If any
such payment deferral is required or permitted, the Committee shall, in its sole
discretion, establish rules and procedures for such payment deferrals. The
maximum term for any Award shall not exceed ten (10) years from the date of the
grant of such Award, provided, however, in the case of an Incentive Stock Option
granted to an eligible participant who, at the time such Incentive Stock Option
is granted, owns (within the meaning of Section 424(d) of the Code) more than
10% of the total combined voting power of all classes of stock of the Company or
of any Affiliate, no such Incentive Stock Option shall be exercisable more than
five (5) years after the date such Incentive Stock Option is granted.

 



6

 

 

6.1 Stock Options

 

(a) In General. The Committee may from time to time grant to eligible
participants Awards of Incentive Stock Options or Non-Qualified Stock Options;
provided, however, that Awards of Incentive Stock Options shall be limited to
employees of the Company or of any current or hereafter existing “parent
corporation” or “subsidiary corporation,” as defined in Sections 424(e) and (f)
of the Code, respectively, of the Company and any other individuals who are
eligible to receive Incentive Stock Options under the provisions of Section 422
of the Code and, provided further, that Awards of Non-Qualified Stock Options
shall be limited to persons providing services to the Company or any current or
hereafter existing subsidiary corporation of the Company, as necessary for the
Company to be considered and “eligible issuer of service recipient stock” in
accordance with the requirements of Code Section 409A. All stock Options must
have an exercise price at least equal to Fair Market Value as of the date of
grant, provided, however, that with respect to an eligible participant who, at
the time an Incentive Stock Option is granted, owns (within the meaning of
Section 424(d) of the Code) more than 10% of the total combined voting power of
all classes of stock of the Company or of any subsidiary, the exercise price
shall be at least 110% of the Fair Market Value per share of Common Stock on the
date of grant. The exercise price of each Option shall be subject to adjustment
as provided in Section 7.3 of the Plan. An Option to the extent then exercisable
may be exercised in whole or in part at any time during the Option period, by
giving written notice to the Company specifying the number of shares of Common
Stock to be purchased, accompanied by payment in full of the exercise price, in
cash, by check or such other instrument as may be acceptable to the Committee.
As determined by the Committee, in its sole discretion, at or after grant,
payment in full or in part may be made at the election of the participant (i) in
the form of Common Stock owned by the participant (based on the Fair Market
Value of the Common Stock on the Option exercise date) that is not the subject
of any pledge or security interest, (ii) in the form of Common Stock withheld by
the Company from the shares of Common Stock otherwise to be received, with such
withheld shares of Common Stock having a Fair Market Value on the Option
exercise date equal to the exercise price of the Option, or (iii) by a
combination of the foregoing, provided that the combined value of all cash and
cash equivalents and the Fair Market Value of any shares surrendered to the
Company is at least equal to such exercise price and except with respect to (ii)
above, such method of payment will not cause a disqualifying disposition of all
or a portion of the Common Stock received upon exercise of an Incentive Stock
Option. A participant shall have the right to dividends and other rights of a
stockholder with respect to shares of Common Stock purchased upon exercise of an
Option after (i) the participant has given written notice of exercise and has
paid in full for such shares, (ii) becomes a stockholder of record with respect
thereto, and (iii) the participant has satisfied such conditions that may be
imposed by the Company with respect to the withholding of taxes.

 

(b) Incentive Stock Option. No stock Option shall be an Incentive Stock Option
unless so designated by the Committee at the time of grant or in the Grant
Agreement evidencing such stock Option, and which otherwise meets the
requirements of Section 422 of the Code. The aggregate Fair Market Value,
determined as of the date the Incentive Stock Option is granted, of Common Stock
for which Incentive Stock Options are exercisable for the first time by any
eligible participant during any calendar year under the Plan (and/or any other
stock option plans of the Company or any Affiliate) shall not exceed $100,000. A
grant of an Incentive Stock Option under this Plan shall provide that if the
participant makes a disposition, within the meaning of Section 424(c) of the
Code, of any share or shares of Common Stock issued to him or her upon exercise
of an Incentive Stock Option granted within the two-year period commencing on
the day after the date of the grant of such Incentive Stock Option or within a
one-year period commencing on the day after the date of transfer of the share or
shares to him or her pursuant to the exercise of such Incentive Stock Option, he
or she shall, within ten (10) days after such disposition, notify the Company
thereof.

 



7

 

 

(c) Prohibition on Option Repricing & Cancellation. Notwithstanding any other
provision of the Plan, neither the Board nor the Committee may reprice, replace
or regrant any Option granted under the Plan, (i) through cancellation and
replacement or regrant with lower priced Options, (ii) through exchange,
replacement, or buyouts of awarded Options with cash, or (iii) by lowering the
Option exercise price of a previously granted Option, without the prior approval
of the Company’s stockholders.

 

6.2 Stock Appreciation Rights

 

(a) In General. The Committee may from time to time grant Awards of SARs to
persons providing services to the Company or any current or hereafter existing
subsidiary corporation of the Company, as necessary for the Company to be
considered an “eligible issuer of service recipient stock” in accordance with
the requirements of Code Section 409A. An SAR entitles the grantee to receive,
subject to the provisions of the Plan and the Grant Agreement, a payment having
an aggregate value equal to the product of (1) the excess of (A) the Fair Market
Value on the exercise date of one share of Common Stock over (B) the base price
per share specified in the Grant Agreement, times (2) the number of shares
specified by the SAR, or portion thereof, which is exercised. The base price per
share specified in the Grant Agreement shall not be less than the Fair Market
Value of the Common Stock on the grant date. Payment by the Company of the
amount receivable upon any exercise of an SAR may be made by the delivery of
Common Stock or cash, or any combination of Common Stock and cash, as determined
in the sole discretion of the Committee. If upon settlement of the exercise of
an SAR a grantee is to receive a portion of such payment in shares of Common
Stock, the number of shares shall be determined by dividing such portion by the
Fair Market Value of a share of Common Stock on the exercise date. No fractional
shares shall be used for such payment and the Committee shall determine whether
cash shall be given in lieu of such fractional shares or whether such fractional
shares shall be eliminated.

 

(b) Prohibition on SAR Repricing & Cancellation. Notwithstanding any other
provision of the Plan, neither the Board nor the Committee may reprice, replace
or regrant any SAR granted under the Plan, (i) through cancellation and
replacement or regrant with lower priced SARs, (ii) through exchange,
replacement, or buyouts of awarded SARs with cash, or (iii) by lowering the SAR
base price of a previously granted SAR, without the prior approval of the
Company’s stockholders.

 

6.3 Stock Awards

 

(a) In General. The Committee may from time to time grant restricted or
unrestricted Stock Awards to eligible participants in such amounts, on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by law, as it shall determine.

 



8

 

 

(b) Stock Award Terms. An eligible participant shall have no rights to an Award
of stock unless and until the eligible participant accepts the Award within the
period prescribed by the Committee and, if the Committee shall deem desirable,
makes payment to the Company in cash, or by check or such other instrument as
may be acceptable to the Committee. After acceptance and issuance of a
certificate or certificates, as provided for below, the eligible participant
shall have the rights of a stockholder with respect to a Stock Award subject to
any non-transferability and forfeiture restrictions described in the Plan and
Grant Agreement. The Company shall issue in the eligible participant’s name a
certificate or certificates for the shares of Common Stock associated with the
award promptly after the eligible participant accepts such Award. Unless
otherwise provided, any certificate or certificates issued evidencing shares of
restricted stock shall not be delivered to the eligible participant until such
shares are free of any restrictions specified by the Committee at the time of
grant. Shares of restricted stock are forfeitable until the terms of the
restricted stock grant have been satisfied. Shares of restricted stock are not
transferable until the date on which the Committee has specified such
restrictions have lapsed. Unless otherwise provided in the Grant Agreement, (i)
distributions in the form of stock dividends in respect of shares of restricted
stock shall be subject to the same restrictions as such shares of restricted
stock, and (ii) distributions in the form of cash dividends shall be subject to
the same restrictions as the shares of restricted stock to which they are
attributable, shall be accumulate as an unfunded promise to pay on the books and
records of the Company until vesting, and shall be paid to the participant on
the applicable vesting date.

 

6.4 Restricted Stock Units

 

A Restricted Stock Unit award shall constitute a promise to grant shares of
Common Stock (or cash equal to the Fair Market Value of such shares of Common
Stock) to the participant at the end of a specified restriction period. At the
time a Restricted Stock Unit Award is made, the Committee shall establish the
restriction period applicable to such award. Each Restricted Stock Unit award
may have a different restriction period, in the discretion of the Committee. A
Restricted Stock Unit shall not constitute an equity interest in the Company and
shall not entitle the participant to voting rights, dividends or any other
rights associated with ownership of shares of Common Stock prior to the time the
Holder shall receive a distribution of shares of Common Stock.

 

At the time any Restricted Stock Unit award is made, the Company and the
participant shall enter into a Grant Agreement setting forth each of the matters
contemplated thereby and such other matters as the Committee may determine to be
appropriate. The Grant Agreement shall set forth the individual service-based
vesting requirement which the participant would be required to satisfy before
the participant would become entitled to distribution pursuant to the following
paragraph and the number of units awarded to the participant. Such conditions
shall be sufficient to constitute a “substantial risk of forfeiture” as such
term is defined under Section 409A of the Code. At the time of such award, the
Committee may, in its sole discretion, prescribe additional terms and conditions
or restrictions relating to Restricted Stock Unit awards in the Grant Agreement,
including, but not limited to, rules pertaining to the effect of termination of
service prior to expiration of the applicable vesting period. The terms and
conditions of the respective Grant Agreements need not be identical.

 



9

 

 

The participant of a Restricted Stock Unit shall be entitled to receive a cash
payment equal to the Fair Market Value of a share of Common Stock, or one share
of Common Stock, as determined in the sole discretion of the Committee and as
set forth in the Grant Agreement, for each Restricted Stock Unit subject to such
Restricted Stock Unit award, if the participant satisfies the applicable vesting
requirement. Such distribution shall be made no later than by the fifteenth
(15th) day of the third (3rd) calendar month next following the end of the
calendar year in which the Restricted Stock Unit first becomes vested (i.e., no
longer subject to a “substantial risk of forfeiture”).

 

6.5 Performance Awards. The Committee may, in its discretion, grant Performance
Awards which become vested or payable on account of attainment of one or more
performance goals during a specified period as established by the Committee.
Performance Awards may be in the form of Common Stock or cash, or any
combination of Common Stock and cash, as determined in the sole discretion of
the Committee. The Committee shall establish in writing, on a timely basis, (i)
the performance goals that must be met, (ii) the threshold, target and maximum
amounts that may be paid, or in the case of an award of Common Stock, the number
of shares that will vest, if the performance goals are met, and (iii) any other
conditions that the Committee deems appropriate and, in the case of executive
officers where the Award is intended to be “performance based” within the
meaning of Code Section 162(m), consistent with Section 162(m) of the Code.
Performance goals established by the Committee shall be based on objectively
determinable performance goals selected by the Committee that apply to an
individual or group of individuals, a business unit, or the Company or an
Affiliate as a whole, over such performance period as the Committee may
designate. The target Awards for each individual will be based on a number of
factors, including: (i) market competitiveness of the position, (ii) job level,
(iii) base salary level, (iv) past individual performance, and (v) expected
contribution to the Company’s future performance and business impact. For those
Awards intended to be “performance-based” within the meaning of Code Section
162(m), the Committee shall also establish for each participant who is an
executive officer a maximum Award that may be paid for the calendar year, which
will remain fixed for the entire year. The maximum Performance Award that any
participant may be granted in any calendar year under the Plan is $1,000,000,
comprised of the cash portion of the Award and the Fair Market Value of the
Common Stock as of the date of the grant of the Award. For Awards intended to be
“performance-based compensation,” the grant of the Performance Awards and the
establishment of the performance measures shall be made during the period
required under Code Section 162(m).

 

The performance goals shall be based on one or more of the following criteria:
EBITDA, stock price, earnings per share, net earnings, operating or other
earnings, profits, revenues, net cash flow, financial return ratios, return on
assets, stockholder return, return on equity, growth in assets, market share or
strategic business criteria consisting of one or more objectives based on
meeting specified revenue goals, market penetration goals, geographic business
expansion goals or goals relating to acquisitions or strategic partnerships.
“EBITDA” means earnings before interest, taxes, depreciation and amortization.
At any time prior to the final determination of the Performance Awards, the
Committee may adjust the performance goals and awards for participants who are
not executive officers, to reflect changes in corporate capitalization, changes
in corporate transactions, the occurrence of any extraordinary event, any change
in accounting rules or principles, any change in the Company’s method of
accounting, any change in applicable law, or any other change of similar nature.
With respect to executive officers where the award is intended to be
“performance based” within the meaning of Code Section 162(m), such adjustments
may be made to the extent the Committee deems appropriate considering the
requirements of Code Section 162(m). Upon completion of a performance period,
the Committee shall determine whether the performance goals have been met prior
to paying or vesting any award for any year, the Committee must certify in
writing (to the extent required by any IRS regulation) that the performance
goals were satisfied. Approved minutes of the Committee will be treated as the
required written certification. All cash amounts payable will be paid as soon as
practicable after certification by the Committee, but not later than the
fifteenth (15th) day of the third (3rd) calendar month next following the end of
the calendar year in which the award is earned.

 



10

 

 

6.6 Other Stock-Based Awards. The Committee may from time to time grant other
stock-based awards to eligible participants in such amounts, on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine. Other
stock-based awards may be denominated in cash, in Common Stock or other
securities, in stock-equivalent units, in stock appreciation units, in
securities or debentures convertible into Common Stock, or in any combination of
the foregoing and may be paid in Common Stock or other securities, in cash, or
in a combination of Common Stock or other securities and cash, all as determined
in the sole discretion of the Committee and in accordance with all applicable
laws.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 Withholding of Taxes. Grantees and holders of Awards shall pay to the
Company or any of its Affiliates, or make provision satisfactory to the
Committee for payment of, any taxes to be withheld in respect of Awards under
the Plan no later than the date of the event creating the tax liability. The
Company or any of its Affiliates may, to the extent permitted by law, deduct any
such tax obligations from any payment of any kind otherwise due to the grantee
or holder of an Award. In the event that payment to the Company or any of its
Affiliates of such tax obligations is made in shares of Common Stock, such
shares shall be valued at Fair Market Value on the applicable date for such
purposes.

 

7.2 Transferability. Unless otherwise permitted by the Committee or as otherwise
may be required by law, no Award granted under the Plan shall be transferable by
a grantee otherwise than by will or the laws of descent and distribution. Unless
otherwise determined by the Committee in accord with the provisions of the
immediately preceding sentence, an Award may be exercised during the lifetime of
the grantee, only by the grantee or, during the period the grantee is under a
legal disability, by the grantee’s guardian or legal representative. Any attempt
to transfer, assign, pledge or otherwise dispose of, or to subject to execution,
attachment or similar process, any Award contrary to the provisions hereof shall
be void and ineffective and shall give no right to the purported transferee.

 



11

 

 

7.3 Adjustments for Corporate Transactions and Other Events.

 

(a) Stock Dividend, Stock Split and Reverse Stock Split. In the event of a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
(A) the maximum number of shares of such Common Stock as to which Awards may be
granted under this Plan, in the aggregate and with respect to any type of Award,
and the maximum number of shares with respect to which Awards may be granted
during any one calendar year to any individual, as provided in Article 4 of the
Plan and (B) the number of shares covered by and the exercise price and other
terms of outstanding Awards, shall, without further action of the Board, be
adjusted to reflect such event unless the Board, in its sole discretion,
determines, at the time it approves such stock dividend, stock split or reverse
stock split, that no such adjustment shall be made with respect to any or all
particular Awards. The Committee may make adjustments, in its discretion, to
address the treatment of fractional shares and fractional cents that arise with
respect to outstanding Awards as a result of the stock dividend, stock split or
reverse stock split. Additionally, the Committee will, to the extent feasible,
make other appropriate adjustments in order to ensure that Awards will not be
deemed modified within the meaning of Section 424(h) of the Code. The
adjustments described above will be made in a manner consistent with Section
162(m) and Section 409A of the Code.

 

(b) Non-Change in Control Transactions. Except with respect to the transactions
set forth in Section 7.3 of the Plan, and subject to the limitations of Sections
6.1(c) and 6.2(b), in the event of any change affecting the Common Stock, the
Company or its capitalization, by reason of a spin-off, split-up, dividend,
recapitalization, merger, consolidation or share exchange, other than any such
change that is part of a transaction resulting in a Change in Control of the
Company, the Committee, in its discretion and without the consent of the holders
of the Awards, may make (A) appropriate adjustments to the maximum number and
kind of shares reserved for issuance or with respect to which Awards may be
granted under the Plan, in the aggregate, with respect to any type of Award, and
with respect to any individual during any one calendar year, as provided in
Article 4 of the Plan; and (B) any adjustments in outstanding Awards, including
but not limited to modifying the number, kind and price of securities subject to
Awards. Each participant’s proportionate interest will be maintained as it was
immediately before the occurrence of the abovementioned event. Additionally, the
Committee will, to the extent feasible, make other appropriate adjustments in
order to ensure that Awards will not be deemed modified within the meaning of
Section 424(h) of the Code. The adjustments described above will be made in a
manner consistent with Section 162(m) and Section 409A of the Code.

 

(c) Change in Control Transactions. Upon the occurrence of a Change in Control,
the Committee may accelerate the vesting and exercisability of outstanding
Awards, in whole or in part, as determined by the Committee in its sole
discretion. In its sole discretion, the Committee may also determine that, upon
the occurrence of a Change in Control, each outstanding Award shall terminate
within a specified number of days after notice to the participant thereunder,
and in the case of an Option and other Awards that are payable in or convertible
into Common Stock, each such participant shall receive, with respect to each
share of Common Stock subject to such Option or other Awards that are payable in
or convertible into Common Stock, an amount equal to the excess of the Fair
Market Value of such shares immediately prior to such Change in Control over the
exercise price per share of such Option or other Awards that are payable in or
convertible into Common Stock; such amount shall be payable in cash, in one or
more kinds of property (including the property, if any, payable in the
transaction) or a combination thereof, as the Committee shall determine in its
sole discretion and in compliance with Code Section 409A and other applicable
laws.

 



12

 

 

(d) Unusual or Nonrecurring Events. The Committee is authorized to make, in its
discretion and without the consent of holders of Awards, and subject to the
limitations of Sections 6.1(c) and 6.2(b) of the Plan, adjustments in the terms
and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.

 

7.4 Substitution of Awards in Mergers and Acquisitions. Awards may be granted
under the Plan from time to time in substitution for awards held by employees,
officers, consultants or directors of entities who become or are about to become
employees, officers, consultants or directors of the Company or any of its
Affiliates as the result of a merger or consolidation of the employing entity
with the Company or any of its Affiliates, or the acquisition by the Company or
any of its Affiliates of the assets or stock of the employing entity. The terms
and conditions of any substitute Awards so granted may vary from the terms and
conditions set forth herein to the extent that the Committee deems appropriate
at the time of grant to conform the substitute Awards to the provisions of the
awards for which they are substituted.

 

7.5 Termination, Amendment and Modification of the Plan. The Board may amend,
suspend, or terminate the Plan, except that no amendment shall be made that
would impair the rights of any participant under any Award theretofore granted
without the participant’s consent, and except that no amendment shall be made
which, without the approval of the stockholders of the Company, would:

 

(a) materially increase the number of shares that may be issued under the Plan,
except as is provided in Section 7.3 of the Plan;

 

(b) materially increase the benefits accruing to the participants under the
Plan;

 

(c) materially modify the requirements as to eligibility for participation in
the Plan;

 

(d) decrease the exercise price of an Option to less than 100% of the Fair
Market Value per share of Common Stock on the date of grant thereof; or

 

(e) extend the term of any Option beyond the period specified in Section 6.1 of
the Plan.

 



13

 

 

(f) The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any participant without the participant’s consent.

 

7.6 Compliance with Code Section 409A. It is the intention of the Board that the
Plan comply strictly with the provisions of Code Section 409A to the extent
feasible and the Committee shall exercise its discretion in granting Awards
hereunder (and the terms of such Award grants), accordingly. The Plan and any
grant of an Award hereunder may be amended from time to time without the consent
of the participant as may be necessary or appropriate to comply with the Code
Section 409A. While it is the intent of the Board that the provisions of the
Plan and any Grant Agreement be interpreted to comply in all respects with Code
Section 409A, the Company shall have no liability to the participant, or any
other party, in the event taxes, penalties, interest or excise taxes are
ultimately determined to be applicable to any payment or Award received by a
participant or any successor or beneficiary thereof, nor for reporting in good
faith any payment or Award as subject to Code Section 409A.

 

7.7 Non-Guarantee of Employment or Service. Nothing in the Plan or in any Grant
Agreement thereunder shall confer any right on an individual to continue in the
service of the Company or shall interfere in any way with the right of the
Company to terminate such service at any time with or without cause or notice
and whether or not such termination results in (1) the failure of any Award to
vest; (2) the forfeiture of any unvested or vested portion of any Award; and/or
(3) any other adverse effect on the individual’s interests under the Plan.

 

7.8 Special Rules for Options and Stock Appreciation Rights.

 

(a) Termination by Death. Unless otherwise determined by the Committee, if any
participant’s employment with or service to the Company or any Affiliate
terminates by reason of death, any Option or SAR held by such participant may
thereafter be exercised, to the extent then exercisable (or on such accelerated
basis as the Committee shall determine at or after grant), by the legal
representative of the estate or by the legatee of the participant under the will
of the participant, for a period of twelve (12) months after the date of such
death or until the expiration of the stated term of such Option or SAR as
provided under the Plan, whichever period is shorter.

 

(b) Termination by Reason of Disability. Unless otherwise determined by the
Committee, if any participant’s employment with or service to the Company or any
Affiliate terminates by reason of total and permanent disability (the failure to
perform such person’s duties to the Company for at least ninety (90) days,
whether or not consecutive, within any twelve (12) consecutive month period as a
result of any incapacity due to physical or mental illness, a “Disability”), any
Option or SAR held by such participant may thereafter be exercised, to the
extent it was exercisable at the time of termination due to Disability (or on
such accelerated basis as the Committee shall determine at or after grant), but
may not be exercised after twelve (12) months after the date of such termination
of employment or service or the expiration of the stated term of such Option or
SAR, whichever period is shorter.

 



14

 

 

(c) Termination by Reason of Retirement. Unless otherwise determined by the
Committee, if any participant’s employment with or service to the Company or any
Affiliate terminates by reason of Normal or Early Retirement (as such terms are
defined below), any Option or SAR held by such participant may thereafter be
exercised to the extent it was exercisable at the time of such Normal or Early
Retirement (or on such accelerated basis as the Committee shall determine at or
after grant), for a period of ninety (90) days after the date of such
termination of employment or service or until the expiration of the stated term
of such Award, whichever period is shorter; provided, however, that, (i) a
vested Non-Qualified Stock Option or SAR may be exercised for the lesser of nine
(9) months after the date of termination or the balance of such Option’s term,
and (ii) if the participant dies within the applicable exercise period, any
unexercised Option or SAR held by such participant shall be exercisable to the
extent to which it was exercisable at the time of death for a period of one year
after the date of such death or for the stated term of such Option or SAR,
whichever period is shorter.

 

For purposes of this paragraph (c), “Normal Retirement” shall mean retirement
from active employment with the Company or any Affiliate on or after the normal
retirement date specified in the applicable Company or Affiliate pension plan or
if no such pension plan exists or applies, age sixty-five (65), and “Early
Retirement” shall mean retirement from active employment with the Company or any
Affiliate under the early retirement provisions of the applicable Company or
Affiliate pension plan or if no such pension plan exists or applies, age
fifty-five (55).

 

(d) Other Termination. Unless otherwise determined by the Committee or except as
otherwise provided herein, should any participant’s employment with or service
to the Company or any Affiliate terminate for any reason other than death,
Disability or Normal or Early Retirement, the Award shall thereupon terminate,
except that the portion of any Award that was exercisable on the date of such
termination of employment or service may be exercised for the lesser of ninety
(90) days after the date of termination or the balance of such Award’s term if
the participant’s employment or service with the Company or any Affiliate is
terminated by the Company or such Affiliate without cause (the determination as
to whether termination was for cause to be made by the Committee).
Notwithstanding the foregoing, should any participant’s employment with or
service to the Company or any Affiliate terminate for any reason without cause
(the determination as to whether termination was for cause to be made by the
Committee), such participant’s Non-Qualified Stock Options or SARs shall
thereupon terminate, except that the portion of any such Non-Qualified Stock
Options or SARs that were exercisable on the date of such termination of
employment or service may be exercised for the lesser of nine (9) months after
the date of termination or the balance of such Option’s term. For the avoidance
of doubt, upon termination of employment or service to the Company or any
Affiliate for cause (the determination as to whether termination was for cause
to be made by the Committee), a participant’s Award shall terminate and such
participant shall have no right to exercise or receive any unvested portion of
any Award. The transfer of a participant from the employ of or service to the
Company to the employ of or service to an Affiliate, or vice versa, or from one
Affiliate to another, shall not be deemed to constitute a termination of
employment or service for purposes of the Plan.

 



15

 

 

7.9 No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a grantee or any other person. To the
extent that any grantee or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company.

 

7.10 Public Offering. As a condition of participation in this Plan, each
participant shall be obligated to cooperate with the Company and the
underwriters in connection with any public offering of the Company’s securities
and any transactions relating to a public offering, and shall execute and
deliver any agreements and documents, including without limitation, a lock-up
agreement, that may be requested by the Company or the underwriters. The
participant’s obligations under this Section 7.11 shall apply to any Common
Stock issued under the Plan as well as to any and all other securities of the
Company or its successor for which Common Stock may be exchanged or into which
Common Stock may be converted.

 

7.11 Governing Law. The validity, construction and effect of the Plan, of Grant
Agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Committee relating to the Plan or such
Grant Agreements, and the rights of any and all persons having or claiming to
have any interest herein or hereunder, shall be determined exclusively in
accordance with applicable federal laws and the laws of the State of New York,
without regard to its conflict of laws principles.

 

7.12 Effective Date; Term of Plan. The Plan is hereby adopted by the Board
effective March 2, 2015, (the “Effective Date”) subject to approval by the
Company’s stockholders within twelve (12) months thereof. Awards issued under
the Plan prior to and on or after the Effective Date shall be governed by the
terms of this Plan and the applicable Grant Agreement and shall be included in
the shares available for issuance under Article 4 of the Plan. No Award shall be
granted under the Plan after the tenth anniversary of the Effective Date.
Subject to other applicable provisions of the Plan, all Awards made under the
Plan prior to such termination of the Plan shall remain in effect until such
Awards have been satisfied or terminated in accordance with the Plan and the
terms of such Awards.

 

7.13 Compliance with Securities Laws; Listing and Registration. If at any time
the Committee determines that the delivery of Common Stock under the Plan is or
may be unlawful under the laws of any applicable jurisdiction, or federal, state
or foreign securities laws, the right to exercise an Award or receive shares of
Common Stock pursuant to an Award shall be suspended until the Committee
determines that such delivery is lawful. The Company shall have no obligation to
effect any registration or qualification of the Common Stock under federal,
state or foreign laws. Awards under the Plan are intended to satisfy the
requirements of Rule 16b-3 under the Exchange Act. If any provision of this Plan
or any grant of an Award would otherwise conflict with this intent, that
provision will be interpreted and deemed amended so as to avoid conflict. Unless
the Company has registered the Common Stock covered by the Plan under the
Securities Act of 1933, as amended (the “Securities Act”), or the Company has
determined that registering the Common Stock covered by the Plan under the
Securities Act is unnecessary, the Company may require that each participant
represent in writing that he is acquiring the shares of Common Stock covered by
the Plan for his own account and investment purposes, and not with a view to, or
for sale in connection with, the distribution of the shares of Common Stock
covered by the Plan. No participant will be entitled to a grant, exercise,
transfer or payment of any Award if the grant, exercise, transfer or payment
would violate the provisions of the Sarbanes-Oxley Act of 2002 or any other
applicable law.

 



16

 

 

7.14 No Lien or Security Interest. No Award and no right under any such Award,
may be pledged, attached or otherwise encumbered other than in favor of the
Company, and any purported pledge, attachment, or encumbrance thereof other than
in favor of the Company shall be void and unenforceable against the Company or
any Affiliate.

 

7.15 Severability. If any provision of the Plan or any Award is determined to be
invalid, illegal or unenforceable, or as to any Person or Award, or would
disqualify the Plan or any Award, such provision shall be construed or deemed
amended to conform to applicable laws, or, if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such Person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

7.16 Fractional Shares. No fractional shares of Common Stock shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities or other property shall be paid or transferred in
lieu of any fractional shares, or whether such fractional shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.

 

7.17 Share Certificates. All certificates for shares of Common Stock delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such shares
are then listed, and any applicable Federal or state securities laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions. To the extent that the
Committee provides for the issuance of Common Stock or restricted stock awards,
the issuance may be affected on a non-certificated basis, subject to applicable
law or the applicable rules of any applicable stock exchange.

 

7.18 Treatment for Other Compensation Purposes. Payments and other benefits
received by a participant pursuant to an Award shall not be deemed part of a
participant’s regular, recurring compensation for purposes of any termination,
indemnity or severance pay laws and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract or similar arrangement provided by the Company, unless expressly so
provided by such other plan, contract or arrangement.

 

7.19 Code Section 83(b) Elections. The Company, its Affiliates and the Committee
have no responsibility for any participant’s election, attempt to elect or
failure to elect to include the value of a restricted Stock Award or other Award
subject to Section 83 of the Code in the participant’s gross income for the year
of payment pursuant to Section 83(b) of the Code. Any participant who makes an
election pursuant to Section 83(b) of the Code will promptly provide the
Committee with a copy of the election form.

 



17

 

 

7.20 No Obligation to Exercise Awards; No Right to Notice of Expiration Date.
The grant of an Award of a stock Option or SAR will impose no obligation upon
the participant to exercise the Award. The Company, its Affiliates and the
Committee have no obligation to inform a participant of the date on which any
Award lapses except in the Grant Agreement.

 

7.21 Right to Offset. Notwithstanding any provision of the Plan to the contrary,
the Company may offset any amounts to be paid to a participant (or, in the event
of the participant’s death, to his beneficiary or estate) under the Plan against
any amounts that such participant may owe to the Company, to the extent
permitted by law and compliant with Code Section 409A.

 

7.22 Furnishing Information. A participant will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary.

 

7.23 Construction. Except where otherwise indicated by the context, any
masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.

 

 



18

